Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the words “with the first pane” should be rewritten as “with the first panel”.
The foregoing change is required to correct a typographical error.  Examiner will examine the merits of the claims based on applying the above change.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The last clause of independent claim 1 recites the computer processing the status indicator of the first motor, the status indicator of the second motor, the status indicator of the first striker/latch assembly and the status indicator of the second strike/latch assembly to the computer.  It is unclear what is meant by the computer processing the status indicators to the computer.
Appropriate amendment is required for the above-identified issue.  No new matter should be added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (US 2010/0222955) in view of Lee (US 2015/0113768).
Regarding claim 1, Chevalier teaches a method for monitoring condition of a door on a vehicle, (see Chevalier at [0001] which discloses an electronic control system for safety or security critical devices and systems and is useful in a vehicle for supplying power to a door latch; see Chevalier at [0003] regarding the use of vehicle condition sensors for providing vehicle condition signals indicative of vehicle parameters such as the status of vehicle components.)
a first motor operatively connected with [the first panel] for moving the first panel between an open position and a completely closed position; (see Chevalier at [0015] in conjunction with Figs. 2 and 3 which discloses a plurality of latches, each of which is driven by an electric motor for actuating mechanical components including a door opening and that electrical power to the motor is supplied by a motor driver, whose status is sent in the form of an electrical signal to the micro-controller which controls the motor driver; also see Chevalier at [0015] which discloses that an input in the form of a switch provides a control signal to the micro-controller, indicative that the user of the vehicle wishes to open the door.  Examiner notes that a first latch is associated with a first motor.)
a second motor operatively connected with the second panel for moving the second panel between an open position and a completely closed position; (see Chevalier at [0015] in conjunction with Figs. 2 and 3 which discloses a plurality of latches, each of which is driven by an electric motor for actuating mechanical components including door opening and that electrical power to the motor is supplied by a motor driver, whose status is sent in the form of an electrical signal to the micro-controller which controls the motor driver; also see Chevalier at [0015] which discloses that an input in the form of a switch provides a control signal to the micro-controller, indicative that the user of the vehicle wishes to open the door.  Examiner notes that a second latch is associated with a second motor.)
a first striker/latch assembly disposed adjacent [the first panel]; a second striker/latch assembly disposed adjacent [the second panel], (see Chevalier at [0011] and at Fig. 2 which illustratively discloses a plurality of latches.  Examiner maps one of the plurality of latches to a first striker/latch assembly and a second of the plurality of latches to a second striker/latch assembly.)
a computer electrically connected with the first motor, the second motor, the first striker/latch assembly and the second striker/latch assembly, the method of monitoring condition of the door comprising steps of: (see Chevalier at [0014-0017] and at Figs. 2 and 3 which illustratively discloses a master controller which selectively provides output power to each of the latches and further discloses that control circuitry in the master controller ensures that this is provided only for a predetermined duration.  Chevalier at [0014] discloses a motor driver corresponding to a latch.  Chevalier at [0015] discloses that the voltage supply to the motor is monitored and fed back to the micro-controller as a signal.  Chevalier at [0017] further discloses that the master controller also responds to the vehicle condition, through vehicle network and/or discrete wiring supplied to the micro-controller.  Examiner maps the master controller and micro-controller (slave controller) circuitries to the recited computer.  Examiner notes that Chevalier at Figs. 2 and 3 illustratively discloses the connections between the master controller and slave controller to each motor and latch.)
generating a status indicator of the first motor; generating a status indicator of the second motor; generating a status indicator of the first striker/latch assembly; generating a status indicator of the second strike/latch assembly; (see Chevalier at the Abstract which discloses that each device is configured to provide an output signal indicative of its actuation status, and that the master controller being connected to receive the actuation request signals and to receive the status output signals from all the devices and being in two-way data communication with all the slave controllers, and each slave controller being connected to receive a corresponding actuation request signal and to receive power from the master controller and to provide power to its respective device; Chevalier at the Abstract further discloses that the slave controller being responsive to the master consent signal and the relevant vehicle condition signals the respective status output signal to supply power to the device to control the actuation of the device only in the event that it determines that it is safe and appropriate to do so.)
communicating the status indicator of the first motor to the computer; communicating the status indicator of the second motor to the computer; (see Chevalier at [0015] which discloses that electrical power to the motor is supplied by a motor driver, whose status is sent in the form of an electrical signal to the micro-controller which controls the motor driver.)
communicating the status indicator of the first striker/latch assembly to the computer; communicating the status indicator of the second strike/latch assembly to the computer; (see Chevalier at [0005] which discloses that feedback signals emanate from the devices (e.g., latches); see Chevalier at [0011] which discloses that devices such as the four door latches are powered by an electric motor which also has a sensor for providing an output signal indicative of its actuation status.)
the computer processing the status indicator of the first motor, the status indicator of the second motor, the status indicator of the first striker/latch assembly and the status indicator of the second strike/latch assembly to the computer; the computer determining action regarding the vehicle (see Chevalier at the Abstract which discloses that the master and slave controllers all being connected to receive the vehicle condition signals, the master controller being connected to receive the actuation request signals and to receive the status output signals from all the devices and being in two-way data communication with all the slave controllers, and each slave controller being connected to receive a corresponding actuation request signal and to receive power from the master controller and to provide power to its respective device; each slave controller being responsive to an actuation request signal requesting actuation of its device to send a slave request signal to the master controller, and the master controller being responsive to the slave request signal provide a master consent signal to the slave controller only if it has independently received the same actuation request signal and it determines that it is safe and appropriate to do so, and to supply power to the slave controller; and the slave controller being responsive to the master consent signal and the relevant vehicle condition signals and the respective status output signal to supply power to the device to control the actuation of the device only in the event that it determines that it is safe and appropriate to do so; also see Chevalier at [0029] which discloses that self-diagnostic procedures in the specific slave controllers and in the master controller rely on other data including for example the monitoring of the voltage and current being processed, and that these procedures are intended to detect errors.  Examiner notes that status output signals and condition signals are received by all devices by the master controller, and that the master controller supplies power to the device to control the actuation of the device only in the event that it determines that it is safe and appropriate to do so.)
Chevalier does not expressly disclose the door including a first panel and a second panel disposed adjacent a port on the vehicle, the first panel being movable between an open position where an occupant of the vehicle can move through the port and a completely closed position where the occupant of the vehicle cannot move through the port on the vehicle, the second panel being movable between an open position where an occupant of the vehicle can move through the port and a completely closed position where the occupant of the vehicle cannot move through the port on the vehicle, which in a related art, Lee teaches (see Lee at [0003] in conjunction with Fig. 1 which discloses a folding door of a bus; see Lee at [0005] which discloses a large vehicle such as a minibus for carrying a number of passengers is equipped with a folding door which can be folded into half sections so that passengers can easily get on or off the vehicle through a limited door opening space; see Lee at [0034] in conjunction with Fig. 1 which discloses that the folding door is folded or unfolded as a roller guide provided on the upper end of the door follows along a track of a position corresponding to a roller guide provided in the vehicle body following the operation of a cylinder arm which is connected to an electric door cylinder.  Examiner maps the two half sections of Lee’s folding door to the recited first and second panels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a door including a first panel and a second panel disposed adjacent a port on the vehicle, the first panel being movable between an open position where an occupant of the vehicle can move through the port and a completely closed position where the occupant of the vehicle cannot move through the port on the vehicle, the second panel being movable between an open position where an occupant of the vehicle can move through the port and a completely closed position where the occupant of the vehicle cannot move through the port on the vehicle, as taught by Lee.  
One would have been motivated to make such a modification to provide for a folding door which can be folded into half sections so that passengers can easily get on or off the vehicle through a limited door opening space, as suggested by Lee at [0005]. 
 
Regarding claim 2, the modified Chevalier teaches the method of claim 1 wherein the generating and the communicating steps are performed in real-time (see Chevalier at Figs. 2 and 3 which illustratively discloses circuitry that is processed without any delays by way of using direct connections among the master and slave controllers, motor, latches, as well as the other components depicted.  Examiner notes that the direct connections between the components of the circuitries depicted in Figs. 2 and 3 correspond to real-time transmission or communication of signal data.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661